IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40706
                        Conference Calendar
                         __________________


WINFRED RAY RANDALL,

                                       Plaintiff-Appellant,

versus

NEAL BIRMINGHAM,

                                       Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                          USDC No. 2:95-80
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the dismissal of his civil rights

complaint as frivolous pursuant to 28 U.S.C. § 1915(d).      He

contends that the district court erred by determining that his

complaint was barred by the two-year statute of limitations.      We

have reviewed the record, the magistrate judge's report and

recommendation, and the district court's order, and find no

reversible error.   Accordingly, we affirm for essentially the

reasons given by the district court.    Randall v. Birmingham, No.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40706
                               -2-

2:95-80 (E.D. Tex. Aug. 8, 1995).   We caution Randall that any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.   To avoid sanctions, Randall

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     AFFIRMED.